DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. Applicant argues paragraphs [0039]-[0040] has support of the limitation “force sensor being adapted to transmit a signal to the encoder”. The examiner respectfully disagrees with the applicant’s argument. The examiner could find any support in para. [0039]-[0040] on how the force sensor transmit a signal to the encoder.
Applicant’s arguments with respect to claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “force sensor being adapted to transmit a signal to the encoder indicating when a desired force has been exerted on the target to clamp the target with a desired compressive force”, is not supported by the original specification of the present applicant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the limitations “the Mmoto” in line 12 indefinite, because it is unclear whether those limitations are referring to “the stepper motor” or something else. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganz et al. (US 2012/0239197 A1) in view of Caron L’Ecuyer et al. (US 2011/0257786 A1) and Lewis et al. (US 6393334 B1).
As to claim 22, Ganz discloses a robotic gripper (Fig. 1) for gripping a target (Fig. 1, microwell plate 2), comprising: A) two gripper fingers (Fig. 1, fingers 3 and 4), each of said two gripper fingers being attached to a bearing carriage (202. 302), each bearing carriage defining a rack gear (97, 99, Fig. 8a) and adapted to ride on a bearing rail (201, 301), B) a single pinion gear (Claim 1, B) having two gear elements each of the two gear elements being meshed with one of the two rack gears so as to drive the two bearing carriages in opposite direction upon rotation of the pinion gear, C) a worm gear (Claim 1, C)  fixed to the single pinion gear, D) a shallow angle worm screw (para. 0025), defining a shallow screw angle, meshed to the worm gear and adapted to cause: 1) rotation of the worm gear and the single pinion gear (Claim 1, D) and 2 a gripping 
Ganz doesn’t disclose the use of digital/analog i/o modules for digital/analog control of robotic gripper. However, the use of analog/digital i/o modules for robotic gripper control is well-known, such as taught by Lewis (col. 31, lines 20-24). Therefore, given the teaching of Lewis, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system of Ganz, by employing the well-known or conventional features of analog/digital I/O modules to control the robotic gripper.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganz, Lewis and Caron, as applied to claim 22 above, further in view of Bevirt (US 2002/0150450 A1).
As to claim 21, Ganz does not explicitly disclose a barcode reader mounted onto said robotic gripper for reading the barcode of an object being gripped. However, the Bevirt teaches a barcode reader mounted onto said robotic gripper for reading the barcode of an object being gripped (para. 0013). Therefore, given the teaching of Bevirt, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system of Ganz and Caron, by employing the well-known or conventional features of barcode reader, to identify objects (para. 0005 and 0014).
Claim1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colson (US 2390293), in view of Vranish (US 4707013), Dollar et al. (US 2009/0302626 A1) and Bradley (US 3199910).
Colson discloses a robotic gripper (work handling unit), comprising: two gripping fingers (jaw members 1), each attached to a bearing carriage (frame 2), the bearing carriage defining a rack gear and adapted to ride on a bearing rail (col 2: lns 23-37); a single pinion gear (pinion 3) having two gear elements each of the two gear elements being meshed with one of the two rack gears so as to drive the fingers in opposite direction upon rotation of the pinion gear (col 2: lns 37-40); a worm gear fixed to the single pinion gear (worm gear 24); a worm screw, defining a shallow screw angle, meshed to the worm gear (worm gear 25) and adapted to cause rotation of the worm gear and the single pinion gear and a gripping action or a releasing action of said two gripping fingers, depending on the direction of rotation of said worm screw (col 2: lns 40-52), said shallow angle being sufficiently shallow that in the event of a loss of power to the motor , the worm gear is unable to spin the worm gear due to friction between the worm gear and the worm screw (property of worm screw, without power, worm screw won’t spin), and a motor (motor 26) adapted to drive said worm screw in a first rotary direction and a second rotary direction (col 2: lns 45-52).  Colson does not describe two bearing carriages.  However, Vranish teaches a robotic gripper comprising two gripper fingers (gripper 20, gripper fingers 62, Figure 1), each of said two gripper fingers being attached to a bearing carriage (first and second rails 24 and 26, col 2: lns 8-20), each bearing carriage defining a rack gear and adapted to ride on a bearing rail (col 3: ln 61- col 4: ln 28), a single pinion gear having two gear elements each of the two gear 
Colson does not describe a programmable translator serial box controller; an encoder electrically positioned between the stepper motor and the controller and programmed to send a signal to the controller, when the gripper fingers have sufficiently grabbed the target, to cut current delivered to the motor when current required to clamp the target has been delivered so as to avoid overheating the motor. Dollar teaches a programmable translator serial box controller (para. 0059) programmed to control the motion of said gripper fingers, G) an encoder (para. 004) electrically positioned between the stepper motor and the controller and programmed to send a signal to the controller, when the gripper fingers have sufficiently grabbed the target. It would have been obvious to one of ordinary skill in the robotic art at the time of the invention to combine the teachings of Dollar with the invention of Colson because as Dollar suggests the dual carriages to provide parallel action gripper provide smooth action, and prevent overheating of the motor. Bradley teaches when the robotic gripper (grapple 10) engages an object and power is cut from the motor (col 4: lns 20-49 and col 3: lns 54-58).  It would have been obvious to one of ordinary skill in the robotic art at the time of the invention to combine the teachings of Bradley with the invention of Colson in view of .
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colson, Vranish, Dollar and Bradley as applied to claim 1 above, and further in view of Townsend (US 2007/0039831 A1).
Colson, Vranish, Dollar and Bradley do not teach serial box is serial control communication with said robotic gripper. However, Townsend further teaches a serial box is in serial (Fig. 9, RS-232) control communication with said robotic gripper. It would have been obvious to one of ordinary skill in the robotic art at the time of the invention to combine the teachings of Townsend with the invention of Colson in view of Vranish, Dollar and Bradley, to use serial interface for robotic control communication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661